The evidence in this case tends to show the possession of prohibited liquors at several different places at or near the place of residence of the defendant. The defendant in his brief insists that each of the places at which whisky was found was a separate offense, and that therefore evidence of one of these offenses excluded inquiry as to others. To sustain this we are cited to the cases of Joyner v. State, 16 Ala. App. 240,77 So. 78; Ex parte Brooms v. State, 197 Ala. 419, 73 So. 35, and other cases of similiar import. These cases assert correct propositions of law, but are not applicable to the case at bar. If there was whisky in the smokehouse, some just below the house under a log, and a quart lying in the water under a tree, and all of this was in defendant's possession at the same time, there was only one possession, and evidence tending to prove this was admissible, and evidence having been admitted tending to prove this no election on the part of the state, was necessary. Collier v. State, 16 Ala. App. 425, 78 So. 419; Brannon v. State, 16 Ala. App. 259, 76 So. 991.
The remarks of the trial judge, made by him in connection with his ruling as to the admissibility of certain testimony, was upon objection of defendant withdrawn, and hence could not now be made the basis of reversible error. Bean v. State,18 Ala. App. 281, 91 So. 499. The incident, as shown by the record, would not justify the granting of defendant's motion to enter a verdict of not guilty, nor for the entering of a mistrial, nor for a withdrawal of the case from the jury and granting a continuance. The incident is *Page 521 
sought to be magnified into prejudicial error. We do not think so.
The several rulings of the court on the admission of testimony and in refusing requested charges are examined, and found to be free from error.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.